Citation Nr: 1534398	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  13-25 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for sarcoidosis sarcoma, to include as due to exposure to herbicides, napalm, jet fuel, aircraft and vehicle exhaust, fiberglass insulation blankets, asbestos, epoxy, spray glue, talcum powder, polytetrachloroethylene, and/or other chemical and/or environmental contaminants.

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.

3.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

4.  Entitlement to service connection for a bilateral eye disability, to include as secondary to type II diabetes mellitus.

5.  Entitlement to service connection for arthritis of the right hip.

6.  Entitlement to service connection for arthritis of the left hip.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Air Force from May 1971 to March 1974, to include service in Thailand.  He also had service in the Illinois Air National Guard and the California Air National Guard.

In April 2003 and December 2007 rating decisions, respectively, the ROs in Los Angeles and San Diego, California, determined that new and material evidence had not been received to reopen a previously denied claim for service connection for sarcoidosis/respiratory disorder.  Significantly, however, although the disabling effects of sarcoidosis/respiratory disorder were considered in the context of a pension claim that was denied in October 1998, no claim for service connection for such disorder had ever been adjudicated on the merits.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the Los Angeles RO-after taking notice of the error in the April 2003 and December 2007 adjudications-denied service connection for sarcoidosis sarcoma on a de novo basis.  In September 2010, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2013, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013.

This appeal also arose from a June 2013 rating decision in which the RO in Nashville, Tennessee, denied service connection for ischemic heart disease and type II diabetes mellitus, to include as due to exposure to herbicides; a bilateral eye disability, to include as secondary to type II diabetes mellitus; and arthritis of both hips.  The appellant expressed disagreement with the RO's denial of those claims in his August 2013 substantive appeal.

In April 2015, the appellant testified during a Board video-conference hearing before the undersigned VLJ.  A transcript of that hearing is of record.  During the hearing, the appellant requested, and the undersigned granted, a 60-day abeyance period for submission of additional evidence.  To date, no additional evidence has been received.

It appears clear from the appellant's statements and testimony that he is seeking service connection for "sarcoidosis sarcoma" on the basis of multiple in-service exposures, to include exposure to herbicides, napalm, jet fuel, aircraft and vehicle exhaust, fiberglass insulation blankets, asbestos, epoxy, spray glue, talcum powder, polytetrachloroethylene, and/or other chemical and/or environmental contaminants.  Accordingly, and for purposes of clarity, the Board has recharacterized the issue to include reference to the alleged exposures, as reflected on the title page.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claim for service connection for sarcoidosis sarcoma is being remanded to the AOJ.  The remand also addresses claims for service connection for ischemic heart disease, type II diabetes mellitus, a bilateral eye disability, and arthritis of the right and left hips-for which the appellant has completed the first of two actions required to place these matters in appellate status.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further AOJ action in this appeal is warranted.

Service connection can be established for disability due to disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA).  38 U.S.C.A. §§ 101(2), (22), (24), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), (c), 3.303 (2015); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Service connection can also be established for disability due to injury, but not disease, incurred or aggravated in the line of duty during a period of inactive duty training (INACDUTRA), or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(2), (23), (24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a), (d) (2014.

"Active duty for training" is defined, in part, as full-time duty in the Armed Forces performed by Reserves for training purposes, or full-time duty performed by members of the National Guard of any State under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2015).  The term "inactive duty training" is defined as duty (other than full-time duty) performed by a member of the National Guard of any State under 38 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d)(4) (2014).

The evidence in this case reflects that radiological findings indicative of sarcoidosis were first identified in October 1995, while the appellant was at Sheppard Air Force Base on special orders for 71 days of "active duty" (aircrew life support and combat survival training) under the authority of 32 U.S.C.A. § 501.  Thus far, although sarcoidosis was first discovered during a period of official duty, no medical opinion has been obtained with respect to the likelihood that the disorder had its onset in or is otherwise medically related to service.  Under the circumstances, and in light of the observation by an August 1998 VA examiner that sarcoidosis is a multi-system disorder that is variously manifested, with periods of exacerbation and quiescence, the Board finds that an examination and medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the RO should arrange for the appellant to undergo a VA pulmonary disorders examination, by an appropriate physician, at a VA medical facility.  The appellant is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.

Prior to arranging an examination, to ensure that all due process requirements are met, and the record is complete, the AOJ undertake other appropriate development.

Specifically, the AOJ should undertake development to determine whether there is any evidence that the appellant traveled to Tan Son Nhut, Vietnam in December 1972, to see the Bob Hope Christmas Show, or was on temporary duty in Vietnam during the spring of 1973 as part of a detail to assist a General Vogt with a move to Thailand, as the appellant has alleged.  In addition, further efforts should be made to verify the appellant's periods of ACDUTRA and INACDUTRA with the Illinois and California Air National Guards; to clarify whether the period of duty he began in October 1995 can properly be considered ACDUTRA or INACDUTRA; and to ascertain, to the extent feasible, whether and to what extent he was exposed to chemical and environmental contaminants during service, to include during his period of active duty in Thailand.

The AOJ should also obtain and associate with the claims file all outstanding, pertinent records.

Records of the appellant's treatment through the VA Greater Los Angeles Healthcare System and Sepulveda Ambulatory Care Center were last associated with the appellant's electronic claims files on July 17, 2013.  Hence, more recent medical records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the appellant since July 17, 2013.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records pertaining to a lawsuit in which he was reportedly involved around 2001, apparently relating to his breathing difficulties, and to any relevant claims for worker's compensation, as referenced in VA treatment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

As a final matter, the Board points out that, in its June 2013 rating decision, the Nashville RO denied the appellant's claims for service connection for ischemic heart disease and type II diabetes mellitus, to include as due to exposure to herbicides; a bilateral eye disability, to include as secondary to type II diabetes mellitus; and arthritis of both hips.  The appellant expressed disagreement with the RO's denial of those claims in his August 2013 substantive appeal.

However, the AOJ has yet to issue a SOC with respect to the appellant's claims for service connection for ischemic heart disease, type II diabetes mellitus, a bilateral eye disability, and arthritis of the right and left hips, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of a SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105(West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the appellant and his representative a SOC on the claims for service connection for ischemic heart disease, type II diabetes mellitus, a bilateral eye disability, and arthritis of the hips, along with a VA Form 9, and afford them an appropriate opportunity to submit a substantive appeal to perfect an appeal on those issues.

The appellant and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, as regards the claims for service connection for ischemic heart disease, type II diabetes mellitus, a bilateral eye disability, and arthritis of the right and left hips, within 60 days of the issuance of the SOC.

2.  Obtain from the VA Greater Los Angeles Healthcare System and Sepulveda Ambulatory Care Center any outstanding, pertinent records of evaluation and/or treatment of the appellant since July 17, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Furnish to the appellant and his representative a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

Specifically request that the appellant provide as much additional detail as possible with respect to the date(s), location, and nature of his claimed in-service exposure to herbicides in Thailand, to include clarification of his allegation, set out in VA medical records, that he performed perimeter duty while stationed in Southeast Asia.  Also request that the appellant provide further information with respect to his exposure to asbestos, and that he furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records pertaining to a lawsuit in which he was reportedly involved around 2001, pertaining to his breathing difficulties, and to any relevant claims for worker's compensation, as referenced in VA treatment records.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the appellant responds, obtain all identified evidence not currently of record-including copies of any records pertaining to the lawsuit he was apparently involved in around 2001, pertaining to his breathing difficulties, and to any relevant claims for worker's compensation-following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  If the appellant has provided enough information to permit meaningful research, ask the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the appellant's exposure to herbicides in Thailand.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, ch. 2, sec. C, para. 10(q).  All records and/or responses received should be associated with the claims file.  If the search for corroborating records leads to negative results, notify the appellant and his representative and afford them the opportunity to respond, and follow up on any additional action suggested by the JSRRC.

6.  Contact any appropriate source(s), to include the National Personnel Records Center and/or the Department of the Air Force, to determine whether there is any evidence that the appellant traveled to Tan Son Nhut, Vietnam in December 1972, to see the Bob Hope Christmas Show, or was on temporary duty in Vietnam during the spring of 1973 as part of a detail to assist a General Vogt with a move to Thailand, as the appellant has alleged.  All records and/or responses received should be associated with the claims file.

7.  Contact any appropriate source(s), to include the National Personnel Records Center, the Department of the Air Force, and/or the appellant's National Guard Units, to ascertain whether and to what extent the appellant may have been exposed to chemical and/or environmental contaminants during active duty and Air National Guard duty while serving as a parachute rigger and survival equipment and life support technician, to include herbicides, napalm, jet fuel, aircraft and vehicle exhaust, fiberglass insulation blankets, asbestos, epoxy, spray glue, talcum powder, and polytetrachloroethylene.  All records and/or responses received should be associated with the claims file.

8.  Contact any appropriate source(s), to include the National Personnel Records Center, the Department of the Air Force, and/or the appellant's National Guard Units, to verify the appellant's periods of ACDUTRA and INACDUTRA, and to clarify whether the period of duty he began in October 1995 can properly be considered ACDUTRA or INACDUTRA.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file. 

9.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the appellant to undergo a VA pulmonary disorders examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the appellant, and the examination report should include discussion of the appellant's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should identify all current pulmonary disabilities, to include any valid diagnosis(es) of pulmonary disability/disease at any time pertinent to the claim on appeal (back to January 2003), even if currently resolved.  In so doing, the examiner should clarify whether "sarcoidosis sarcoma" is a medically recognized disease entity and, if not, whether the proper diagnosis for the appellant's condition is sarcoidosis.  The examiner should also clarify whether there is any evidence that the appellant currently has, or at any time pertinent to the current appeal has had, a soft-tissue sarcoma.

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to, the appellant's active duty and/or reserve service, to include any in-service exposure to chemical and/or environmental contaminants such as herbicides, napalm, jet fuel, aircraft and vehicle exhaust, fiberglass insulation blankets, asbestos, epoxy, spray glue, talcum powder, and polytetrachloroethylene.

In so doing, the examiner should consider the medical significance, if any, of the appellant's report in September 1985 that he was exposed to solvents and paints from April 1968 to October 1968, while working in a hardware store, and from March 1974 to October 1981, while working in a paint company manufacturing warehouse; the appellant's history of smoking less than a pack per day for approximately 12 years, stopping in 1986, as reported to his private physician in March 1996; and entries in a February 1997 report of a service department Medical Evaluation Board which indicate that the approximate date of origin of the appellant's sarcoidosis was October 9, 1995, and that it was incurred while entitled to basic pay.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

10.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

11.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for sarcoidosis sarcoma in light of all pertinent evidence and legal authority.

12.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

